Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.  Applicant’s main argument (stated on Page 13 of Remarks) is that the applied prior art to Ryali fails to teach the following limitations of claim 1: "the first information being received in a first electronic communication from a sender and applying featurization responsive to receiving the first electronic communication that includes indicia of an issue experienced by the sender" and "provide a second electronic communication that includes the second information to the sender in response to the first electronic communication and as responsive to the issue".  Applicant subsequently makes derivative arguments in support of the main argument based on two positions taken by the Examiner regarding the sender being 1) the user and 2) the ITSM tool.  Examiner’s response to each derivative argument made by Applicant is provided below.

For the first position, starting on Page 14, last full paragraph of Applicant’s Remarks, Applicant contends: 

    PNG
    media_image1.png
    227
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    526
    media_image2.png
    Greyscale


Examiner disagrees.  From the position that a human user (as shown in fig. 1:102,110) is the “sender”, Ryali discloses that in cases where incident tickets submitted by a human user cannot be resolved automatically by script (classified as negative mechanization), there is actually second communication and second information provided back to the human user so that he/she can manually resolve the incident/issue (Column 5, lines 7-13 and Column 14, lines 21-25).  Automatic resolution by scripts is only when incident tickets are classified as resolvable by script, e.g., classified as positive mechanization.  Therefore, the basis of Applicant’s argument that the human user is never provided a second communication because the human user is never provided a script is not tenable because Examiner’s position for the human user as the sender is not receiving the script, rather the human user is receiving information for manual resolution.  
To further clarify, in Ryali, when a human user 102/110 is a sender of the incident ticket, the incident/issue that the human user is having is typed up as “first information” in the form of an incident ticket that will be send electronically as “first electronic communication” (fig. 6:608; col. 3:64-66-68).  Ryali gives an example of such an incident ticket being a stolen device, where the incident ticket submitted would be “a device has been stolen” (col.5:57-61).  The ITSM 103 then has the incident ticket processed/analyzed by the system 100, which subsequently classifies the processed incident ticket as either positive mechanization, meaning an automated solution can be provided to resolve the incident, or negative mechanization, meaning there are no automated solutions to resolve the incident and only manual resolution can resolve the incident.  In (fig. 6:618; col.5:7-13 and col.14:20-25).  The processed incident ticket to be updated on the ITSM is construed to be “second information” as it is secondary information created after processing and classification by the system of the original raw incident ticket, the processed incident ticket being distinct and none existent on the ITSM at the time human user originally logs the raw incident ticket.  
The act of updating ITSM with the processed incident ticket is “providing a second communication that includes the second information to the sender” as claimed.   Ryali expressly discloses at col:5:7-13 that: “the run-time analyzer 108 updates the ITSM tool 103 with negative mechanization candidates. Such tickets are then picked up from the ITSM tool 103 for manual resolution by a user 110”.  Clearly, second communication is sent by the run-time analyzer with the processed incident ticket which is used to update the ITSM.  The human user “ sender” is sent back this second communication because when the ITSM is updated with the processed incident ticket, this update is directly for the human user so he/she can ‘pick up’ the processed incident ticket, e.g., second information, for manual resolution.  
The detailed process is highlighted and reiterated by Figure 6 of Ryali.  The incident ticket reported by the human user would be received by the ITSM (step 608) and sent for processing (steps 609-612).  After processing, the (col 5:7-13:  “the run-time analyzer 108 updates the ITSM tool 103 with negative mechanization candidates. Such tickets are then picked up from the ITSM tool 103 for manual resolution by a user 110 and the resolution is then updated in the ITSM tool 103 for subsequent implementation or application in the IT infrastructure 103”; Column 14, lines 21-25: “…if the incident ticket is not a positive mechanization incident ticket, then the control logic 600 directly flows to step 618 and updates the incident repository within ITSM with the incident ticket. In such cases, the incident ticket is taken for manual resolution”). 

For the second position, starting on Page 15, last full paragraph of Applicant’s Remarks, Applicant contends: 
    
    PNG
    media_image3.png
    237
    558
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    367
    532
    media_image4.png
    Greyscale

Per Applicant’s argument that the ITSM tool is a deliverer and not a sender, Examiner disagrees.  Applicant’s appears to be attempting to limit the term “sender” as something akin a human by giving an analogy to a parcel service.  Examiner does not believe this is commensurate with the scope of the 
Per Applicant’s argument that the ITSM tool could not be claimed as sender since the ITSM does not “experience issues” as claimed.  Examiner disagrees.  
First, it should be noted that under the first position as argued previously, where the human user is construed to be the sender and not the ITSM tool, the limitation under contention is anticipated since the human user can “experience issue” that he/she sends as an incident ticket, such as the example when the human user’s device is stolen.  

The prior art rejection of claims 1-8 is maintained with further elaboration below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 10,067,760 to Ryali.
Per claim 1, Ryali discloses a system (figs. 1, 2 and 7) comprising:
at least one memory (fig. 7:715) configured to store program logic (col. 2:1-21…process-executable instructions stored in memory); and 
at least one processor (fig. 7:702) configured to access the memory and to execute the program logic (col. 2:1-21…processor-executable instructions) that causes the at least one processor to: 
apply featurization (fig. 2:212-213; fig. 6:609-611; col. 8:42-57 and col. 13:57-63…text processing techniques applied to extract keywords and a unique number representation is associated with each of the extracted keywords) to first information (fig. 2:210 and fig. 6:608… original received incident ticket; col. 3:61-4:8…incident tickets can be logged automatically or manually: “a human user …may also log an incident ticket in the ITSM tool 103”) to generate a feature vector (fig. 2:214; fig. 6:612…query vector is derived from plurality of extracted keywords/features), the first information being received in a first electronic communication (the original logging of the incident ticket whether from human user or automatically by ITSM is generating/sending first electronic communication) from a sender (fig. 1:102 and 103…both the user 102/110 and the ITSM tool 103 can be construed as a sender of the incident ticket as the originate the incident ticket and provide it to the rest of the system 100 for analysis), said apply featurization being performed responsive to receiving the first electronic communication (fig. 2:212-213 and fig. 6:609-611…keyword extraction/featurization occurs in response to receipt of logged incident ticket 211/608) that includes indicia of an issue experienced by the sender (col. 5:57+ and col. 11:15+…incident ticket includes indication of an issue experience, whether directly or indirectly, by the user 102/110 or ITSM 103, examples including: “an incident ticket stating that 'a device has been stolen'”, “an incident ticket stating that 'memory utilization has exceeded a threshold value'”, “CPU UTILIZATION has exceeded the threshold value on Windows Server”, etc.);
provide the feature vector as an input to a machine-learning model (fig. 2:215, fig. 5:504 and fig. 6:613…classifier performs classification; col. 13:7-19:…classification can be performed by machine-learning model such as a nearest neighbor classifier by inputting query vector into classifier which analyzes/classifies query vector relative to past incident tickets training data 204) that automatically determines an output of the machine-learning model based on the feature vector (fig. 2:216,218; fig. 5:504; fig. 6: 614…classification made by classifier to be either positive mechanization incident ticket (ticket can be resolved in automated fashion) or negative mechanization incident ticket (ticket must be resolved manually));
based at least in part on the output of the machine-learning model (fig. 2:218; fig. 6:615…determination that incident ticket is positive mechanization incident ticket; col. 10:53-64…once positive mechanization determined, can apply automated scripts associated with existing solution to resolve the ticket; fig. 2:216,217 and fig.6:618…determination that incident ticket is negative mechanization incident ticket; col.5:7-13 and col.14:20-25 …once negative mechanization determined, update ITSM so user can manually resolve: “if the incident ticket is not a positive mechanization incident ticket, then the control logic 600 directly flows to step 618 and updates the incident repository within ITSM with the incident ticket. In such cases, the incident ticket is taken for manual resolution”), automatically select second information (fig. 3:303; fig.6:615; col. 10:53-col. 11:37…when the incident ticket has been classified a positive mechanization, a corresponding script associated with the incident ticket is automatically selected to resolve the problem indicated in the incident ticket; fig. 6:616… when the incident ticket has been classified a positive mechanization, automatically identifying existing solution from knowledge repository and involving one or more associated scripts; fig.6:618; col.5:7-13 and col.14:20-25… when the incident ticket has been classified as a negative mechanization, the incident repository within the ITSM is updated with the incident ticket, where it is taken for manually resolution; Note: for the situation when the incident ticket is classified as negative mechanization, after the processing and classification of the originally received incident ticket to a ‘processed incident ticket’ (fig.6:608-614), the processed incident ticket that is to be used to update incident repository of the ITSM is construed as the second information that is automatically selected for updating the incident repository of the ITSM) from a plurality of support information (fig. 3:303…when the incident ticket is classified as positive mechanization, there are a plurality of resolutions/solutions associated with different tickets/cases 301, the plurality of resolutions/solutions being a plurality of support information; fig. 1:109 and col. 5:14-16…SK-Base 109 is a knowledge repository of a plurality of automation solutions, e.g., scripts, construed a plurality of support information; fig. 6:608-614,618…for the situation of negative mechanization, when incident tickets are first received, each received incident ticket is amongst a plurality of incident tickets that are processed, all the processed incident tickets being construed as a plurality of support information, wherein of those processed incident tickets, selection is made whether they are negative mechanization tickets or positive mechanization tickets, those that are selected as negative mechanization tickets are later to be added to the incident repository of the ITSM for the user to manually resolve); and 
provide a second electronic communication (fig. 2:217; figs. 6:617,618; col. 10:50-64 and col. 14:16-20…when the processed incident ticket is classified as positive mechanization, the incident repository within ITSM is updated with the incident ticket AND the existing solution/resolution is identified whereupon the ITSM 103 may subsequently implement the provided solution/resolution.  Either the updating of the incident ticket within the ITSM or invocation of the associated script that solves/resolves the problem indicated in the incident ticket can be construed as a second communication since both are electronic communications provided to the ITSM; fig. 6:618; col.5:7-13 and col.14:20-25…when the processed incident ticket is classified as negative mechanization, the ITSM is updated with the incident ticket, which can be construed as second electronic communication provided to the ITSM, e.g., one that was separate and distinct from the original received incident ticket) that includes the second information to the sender in response to the first electronic communication (fig. 6:617, 618; col.14:15-19…when the processed incident ticket is classified as positive mechanization, script that resolves the problem in the incident ticket is executed on the incident machine (fig. 6, item 617), as well as updating the incident repository on the ITSM 103 with the incident ticket AND the solution (fig. 6, item 618): ”The control logic 600 further includes the step of updating the incident repository within ITSM with the incident ticket and the associated resolution (i.e., existing solution) at step 618”; fig. 6: 618; col. 5:7-14; col. 14:20-25…when the processed incident ticket is classified as negative mechanization, the ITSM is sent/updated with the processed incident ticket to show the user for manual resolution, in other words, if the incident ticket cannot be resolved automatically, the processed incident ticket is provided via electronic communication to the user for manual resolution: “the run-time analyzer 108 updates the ITSM tool 103 with negative mechanization candidates. Such tickets are then picked up from the ITSM tool 103 for manual resolution by a user 110 and the resolution is then updated in the ITSM tool 103 for subsequent implementation or application in the IT infrastructure 103”) and as responsive to the issue (fig.2:219; fig. 6: 615…when incident ticket is classified as positive mechanization, it is automatically using existing solution/script; fig.2:217; fig. 6:618…when incident ticket is classified as negative mechanization, user resolves issue manually). 
Per claim 2, Ryali discloses claim 1, further disclosing the machine-learning model is a classifier, a regression model, a clustering model, or a comparison model (fig. 2:215 and fig. 6:613…classifier).
Per claim 3, Ryali discloses claim 1, further disclosing wherein featurization includes performing at least one featurization operation that transforms at least a portion of the first information into one or more representations that describe characteristics of the at least a portion of the first information (fig. 5:502…keyword extraction from the incident ticket), the program logic further causing the at least one processor to perform the at least one featurization operation comprising a keyword featurization (fig. 5:502-503 and col. 13:4-19…query vector derived from keyword extraction) or wherein the first electronic communication comprises one or more of feedback or a notification (col. 3:51-66…machine or human user logging of incident tickets is construed as feedback or notification from the ITSM tool or human user).
Per claim 4, Ryali discloses claim 3, further disclosing the keyword featurization comprises a representation for one or more of keywords or keyphrases (col 6:50-52…”each of the keywords may be represented by a unique number representation”).
Per claim 5, Ryali discloses claim 1, further disclosing the program logic further causes the at least one processor to determine the feature vector based on support reference information (fig. 6:611-612…query vector is determined based on unique number representations of the keywords, construed to be support reference information) accessible through a network (fig. 7:708…information accessible through a communication network).
Per claim 6, Ryali discloses claim 1, further disclosing the second information (fig. 1:109…associated script to resolve the incident ticket is from SK-Base and CMDB database 109) comprises at least one communication-based portion (col. 5:18-23…CMDB109 is a configuration repository employed by the ITSM tool 103 to implement the solution to the IT infrastructure 101), determined based on the feature vector (fig. 6:616-617…solution script determined based on derived query vector 612), comprising: a previously-determined resolution or one or more previously-received electronic communications (fig. 3…index of use cases 301 maps previous resolutions/solutions 303 to previous-determined incident ticket descriptions 302); and wherein the program logic further causes the at least one processor to: determine a ranking for portions of the second information (col. 9:52-col. 10:30…nearest neighbor classification uses decision parameter values, where the incident ticket belongs in the category having higher value of average decision parameter, construed as a ranking), and provide the portions of the second information in the second communication in an order according to the ranking (fig. 6:614…once categorized as a positive mechanization incident ticket, e.g., average decision parameter ranks/orders the ticket as a category 1, then automated resolution can be determined and invoked).
Per claim 7, Ryali discloses claim 1, further disclosing at least one of the model output or the second communication is personalized to the sender based on an effectiveness for resolution of a prior response sent to a different sender (fig. 5:504; col. 44-46…customized solution based on match of the senders incident ticket with historical incident tickets and their corresponding resolution/solution: “comparison of the query vector and a plurality of vectors derived from a plurality of past incident tickets”; fig. 3 and col. 11:34-39…”use case 301 is matched against the query vector for vector for identifying the existing solution.  Once the use case is identified, the scripts associated with that use case is then invoked to resolve the incident ticket”, demonstrating personalizing solution to user incident issue by finding past effective solution for similar past incident issue from another user).
Per claim 8, Ryali discloses claim 1, further disclosing the program logic further causes the at least one processor to provide the first electronic communication to a recipient in response to the first electronic communication and as responsive to the issue (fig. 1:106…incident classification and resolution engine is recipient of logged incident ticket from ITSM 103), and to utilize an updated machine-learning model that is updated as an incremental update or as a full update based on feedback associated with the second electronic communication (fig. 6:618…updating incident repository with the incident ticket and solution construed to be an incremental update; fig. 2:204…the update will update the training data 204 with the incident ticket and corresponding solution), the feedback being one or more of: the feature vector and the model output (fig. 3 and col. 11:5+…user case 301 has associated incident ticket that is represented as a vector and solution based on the positive mechanization classification).
Allowable Subject Matter
Claims 9-17 and 19-21 are allowed based on reasons provided in the previous Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to handling incidents/issues flagged by a sender on a network, specifically with acknowledgement of resolution of the incidents/issues sent back to the sender.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.